Plaintiff in error, hereinafter called defendant, was convicted in the county court of Logan county and was sentenced to pay a fine of $100 and to serve 60 days in the county jail. Judgment was rendered on the 28th day of October, at which time the court allowed the defendant 60 days to make and serve case-made and the case-made was served on December 15, and on the same day was settled and signed and filed in the county court, but the appeal was not lodged in this court till February 20, more than 60 days from the date of the judgment. No order extending time to file the appeal in this court was made until December 20, after the case had been settled and signed and filed in the county court. It has been many times held by this court that when the judge of the trial court has settled and signed the case-made *Page 26 
and it has been attested and filed in the clerk's office, it has passed beyond the control of the trial judge and therefore cannot be amended, altered, or changed by any order of his. Sutton v. State, 51 Okla. Cr. 95, 299 P. 928. See, also, Wilson v. State, 24 Okla. Cr. 268, 217 P. 1057.
The appeal is dismissed.
DAVENPORT and CHAPPELL, JJ., concur.